Exhibit 10.1

SUBSCRIPTION AGREEMENT

          THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of ______,
2011, by and between Conolog Corporation, a Delaware corporation with its
headquarters located at 5 Columbia Road, Somerville, New Jersey 08876 (the
“Company”), and the subscriber identified on the signature page hereto (the
“Subscriber”).

          WHEREAS, the Company and Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2) and/or Regulation D (“Regulation D”) promulgated
by the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “Securities Act”); and

          WHEREAS, the parties hereto desire that, upon the terms and subject to
the conditions contained herein, the Company shall issue and sell to Subscriber,
and Subscriber shall purchase, in the aggregate, that number of shares of common
stock, par value $.01 per share, of the Company (the “Common Stock”) as is set
forth on the signature page hereto (the “Shares”) at an aggregate purchase price
(the “Purchase Price”) equal to the amount set forth on the signature page
hereto.

          NOW, THEREFORE, in consideration of the mutual covenants and other
agreements contained in this Agreement, the Company and Subscriber hereby agree
as follows:

                    1. Purchase and Sale. Upon the terms and subject to the
conditions set forth in this Agreement, the Company hereby agrees to sell,
assign, transfer and deliver to Subscriber, and Subscriber hereby agrees to
purchase and accept delivery from the Company, the Shares free of all liens,
pledges, mortgages, security interests, charges, restrictions, adverse claims or
other encumbrances of any kind or nature whatsoever (“Encumbrances”), for the
consideration specified herein (such consideration, on a per share basis, the
“Share Price”).

                    2. Subscriber Representations and Warranties. Subscriber
hereby represents and warrants to and agrees with the Company that:

                              (a) Standing of Subscriber. If Subscriber is an
entity, such Subscriber is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its formation. If Subscriber is a natural
person, such Subscriber is not a minor and has the legal capacity to enter into
this Agreement;

                              (b) Authorization and Power. Subscriber has the
requisite power and authority to enter into and perform this Agreement and to
purchase the Shares being sold to Subscriber hereunder. The execution, delivery
and performance of this Agreement by Subscriber and, if Subscriber is an entity,
the consummation by Subscriber of the transactions contemplated hereby have been
duly authorized by all necessary company action, and no further consent or
authorization of Subscriber, its board of directors or similar governing body,
or stockholders is required, as applicable. This Agreement has been duly
authorized, executed and delivered by Subscriber and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of
Subscriber, enforceable against Subscriber in accordance with the terms thereof;

                              (c) No Conflicts. If Subscriber is an entity, the
execution,

--------------------------------------------------------------------------------



delivery and performance of this Agreement and the consummation by Subscriber of
the transactions contemplated hereby do not and will not result in a violation
of Subscriber’s charter documents, bylaws or other organizational documents, as
applicable;

                              (d) Information on Subscriber. Such Subscriber is
an “accredited investor,” as such term is defined in Rule 501(a) of Regulation D
promulgated by the Commission under the Securities Act and affirmed by
Subscriber in the completed Purchaser Questionnaire attached hereto as Exhibit
A, is experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly-owned
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable Subscriber to utilize the information made available by the Company to
evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment. Subscriber is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof. Subscriber is not
required to be registered as a broker-dealer under Section 15 of the Securities
Exchange Act of 1934, as amended;

                              (e) Purchase of Shares. Subscriber will purchase
the Shares for its own account for investment and not with a view toward, or for
resale in connection with, the public sale or any distribution thereof in
violation of the Securities Act or any applicable state securities law, and has
no direct or indirect arrangement or understandings with any other person or
entity to distribute or regarding the distribution of such Shares;

                              (f) Compliance with Securities Act. Subscriber
understands and agrees that the Shares are “restricted securities” and have not
been registered under the Securities Act or any applicable state securities laws
by reason of their issuance in a transaction that does not require registration
under the Securities Act, and that such Shares must be held indefinitely unless
a subsequent disposition is registered under the Securities Act or any
applicable state securities laws or is exempt from such registration;

                              (g) Legend. The Shares shall bear the following or
similar legend:

 

 

 

 

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (REASONABLY ACCEPTABLE TO THE COMPANY), IN AN
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.”

                              (h) Communication of Offer. Subscriber has a
preexisting personal or business relationship with the Company or one or more of
its directors, officers or control persons, and the offer to sell the Shares was
directly communicated to Subscriber by the Company. At no time was Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general

--------------------------------------------------------------------------------



advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer;

                              (i) No Governmental Endorsement. Subscriber
understands that no United States federal or state agency or any other
governmental or state agency has passed on or made recommendations or
endorsement of the Shares or the suitability of the investment in the Shares,
nor have such authorities passed upon or endorsed the merits of the offering of
the Shares;

                              (j) Receipt of Information. Subscriber believes it
has received all the information it considers necessary or appropriate for
deciding whether to purchase the Shares. Subscriber further represents that
through its representatives it has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Shares and the business, properties and financial condition of
the Company and to obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify the accuracy of any information furnished to it or
to which it had access; and

                              (k) No Market Manipulation. Subscriber and
Subscriber’s affiliates have not taken, and will not take, directly or
indirectly, any action designed to, or that might reasonably be expected to,
cause or result in stabilization or manipulation of the price of the Common
Stock, to facilitate the sale or resale of the Shares or affect the price at
which the Shares may be issued or resold.

                    3. Company Representations and Warranties. The Company
represents and warrants to, and agrees with, Subscriber that:

                              (a) Due Incorporation. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation;

                              (b) Authority; Enforceability. This Agreement has
been duly authorized, executed and delivered by the Company and is the valid and
binding agreement of the Company, enforceable in accordance with their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally, or principles of
equity. The Company has full corporate power and authority necessary to enter
into and deliver this Agreement and to perform its obligations thereunder;

                              (c) Capitalization and Additional Issuances. The
Company has authorized thirty million (30,000,000) shares of the Common Stock.
As of the date hereof, there are 12,455,380 shares of the Common Stock issued
and outstanding and 982,837 shares of the Common Stock which may be issued
hereafter in respect of stock options, warrants, convertible securities or other
Company Securities (as defined below) issued or outstanding as of the date
hereof. All of the outstanding shares of the Common Stock are, and the Shares to
be issued pursuant to this Agreement will be, duly authorized and validly
issued, fully paid and non-assessable and are not (and will not be) subject to
preemptive or similar rights affecting the Common Stock. As of the date hereof,
except as described on Schedule 3(c) hereto, there are no (i) contracts to which
the Company is a party obligating the Company to accelerate the vesting of any
company equity award as a result of the transactions contemplated by this
Agreement (whether alone or upon the occurrence of any additional or subsequent
events), (ii) outstanding

--------------------------------------------------------------------------------



securities of the Company convertible into or exchangeable for shares of the
Common Stock, (iii) outstanding options, warrants or other agreements or
commitments to acquire from the Company, or obligations of the Company to issue,
shares of capital stock of (or securities convertible into or exchangeable for
shares of capital stock of) the Company or (iv) restricted shares, restricted
stock units, stock appreciation rights, performance shares, profit participation
rights, contingent value rights, “phantom” stock or similar securities or rights
that are derivative of, or provide economic benefits based, directly or
indirectly, on the value or price of, any shares of capital stock of the
Company, in each case that have been issued by the Company (the items in clauses
(i), (ii) and (iii), together with the capital stock of the Company, being
referred to collectively as “Company Securities”). There are no outstanding
contracts requiring the Company to repurchase, redeem or otherwise acquire any
Company Securities and the Company is not a party to any voting agreement with
respect to any Company Securities;

                              (d) SEC Filings; Financial Statements; Absence of
Undisclosed Liabilities.

                                        (i) SEC Filings. The Company has filed
with the SEC all registration statements, prospectuses, reports, schedules,
forms, statements and other documents (including exhibits and all other
information incorporated by reference) required to be filed or furnished by it
with the SEC since January 1, 2007 (the “Company SEC Documents”) and such
Company SEC Documents when filed were true, correct and complete in all material
respects. As of their respective filing dates (or, if amended or superseded by a
subsequent filing, as of the date of the last such amendment or superseding
filing prior to the date hereof), each of the Company SEC Documents complied in
all material respects with the applicable requirements of the Sarbanes-Oxley Act
of 2002 (including the rules and regulations promulgated thereunder) and the
Exchange Act, and the rules and regulations of the SEC thereunder applicable to
such Company SEC Documents and did not, at the time it was filed (or, if
amended, at the time (and taking into account the content) of such amendment),
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The Company has made available to Subscriber correct and complete
copies of all correspondence between the SEC, on the one hand, and the Company
and any of its subsidiaries, on the other hand, occurring since January 1, 2008
and prior to the date hereof. As of the date hereof, there are no outstanding or
unresolved comments in comment letters from the SEC staff with respect to any of
the Company SEC Documents. As of the date hereof, none of the Company SEC
Documents is the subject of ongoing SEC review, outstanding SEC comment or
outstanding SEC investigation;

                                        (ii) Financial Statements. Each of the
consolidated financial statements (including, in each case, any related notes
thereto) contained in the Company SEC Documents: (i) was complied as to form in
all material respects with the published rules and regulations of the SEC with
respect thereto as of their respective dates; (ii) was prepared in accordance
with United States generally accepted accounting principles (“GAAP”) applied on
a consistent basis throughout the periods involved (except as may be indicated
in the notes thereto and, in the case of unaudited interim financial statements,
as may be permitted by the SEC for Quarterly Reports on Form 10-Q); and (iii)
fairly presented in all material respects the consolidated financial position of
the Company at the respective dates thereof and the consolidated results of the
Company’s operations and cash flows for the periods indicated therein, subject,
in the case of unaudited interim financial statements, to normal and year-end
audit adjustments as permitted by GAAP and the applicable rules and regulations
of the SEC. As of the date hereof, Withum Smith & Brown, PC has not resigned or
been dismissed as independent

--------------------------------------------------------------------------------



public accountants of the Company as a result of or in connection with any
disagreements with the Company on a matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedure;

                                        (iii) No Undisclosed Liabilities.
Neither the Company nor any of its subsidiaries has any liability, indebtedness
or obligation of any kind (whether accrued, absolute, contingent, matured,
unmatured or otherwise, and whether or not required to be recorded or reflected
on a balance sheet under GAAP) (“Liability”) except for Liabilities that (a) are
reflected or recorded on the Company’s most recent balance sheet included in the
Company SEC Documents (including in the notes thereto but only to the extent it
is reasonably apparent that the disclosure in such notes is of a Liability
required to be reflected on a balance sheet prepared in accordance with GAAP)
contained in the Company SEC Documents or (b) are current Liabilities (within
the meaning of GAAP) which were incurred since the date of such balance sheet in
the ordinary course of business consistent with past practice;

                              (e) Related Party Transactions. All contracts,
transactions, arrangements and understandings with any executive officer or
director of the Company or any of its subsidiaries, any other person that
directly or indirectly controls, is controlled by or is under common control
with ( “Affiliate”), the Company, or any person owning 5% or more of the shares
of the Common Stock (or any of such person’s immediate family members or
Affiliates or associates), which is required to be disclosed under Item 404 of
Regulation S-K promulgated under the Securities Act, have been fully and
properly disclosed in the appropriate Company SEC Documents. There are no such
contracts, transactions, arrangements or understandings which have not been so
disclosed;

                              (f) Consents. No consent, approval, authorization
or order of any court, governmental agency or body having jurisdiction over the
Company or of any other person is required for the execution by the Company of
this Agreement and compliance and performance by the Company of its obligations
hereunder, including, without limitation, the issuance and sale of the Shares;

                              (g) No Violation or Conflict. Neither the issuance
nor the sale of the Shares nor the performance of the Company’s obligations
under this Agreement will:

                                        (i) violate, conflict with, result in a
breach of, or constitute a default (or an event which with the giving of notice
or the lapse of time or both would be reasonably likely to constitute a default)
under (a) the charter or bylaws of the Company or (b) any decree, judgment,
order or determination applicable to the Company of any court, governmental
agency or body having jurisdiction over the Company or over the properties or
assets of the Company or (c) any contract, agreement, instrument or undertaking
to which the Company or any subsidiary is a party; or

                                        (ii) result in the creation or
imposition of any lien, charge or encumbrance upon the Shares except in favor of
Subscriber as described herein;

--------------------------------------------------------------------------------



                              (h) The Shares. Upon issuance, the Shares:

                                        (i) shall be free and clear of any
security interests, liens, claims or other Encumbrances, subject only to
restrictions upon transfer under the Securities Act and any applicable state
securities laws;

                                        (ii) shall have been duly and validly
issued, fully paid and non-assessable; and

                                        (iii) will not subject the holders
thereof to personal liability by reason of being such holders;

                              (i) Litigation. There is no pending or, to the
knowledge of the Company, threatened action, suit, proceeding or investigation
before or by any court, governmental agency or body having jurisdiction over the
Company including, without limitation, any such that would affect the execution
by the Company or the complete and timely performance by the Company of its
obligations under this Agreement. The Company has not, since January 1, 2007,
been a party to any material litigation, arbitration or other proceeding;

                              (j) No General Solicitation. Neither the Company,
nor any of its affiliates, nor any person or entity acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Shares;

                              (k) Investment Company. The Company is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended; and

                              (l) Full Disclosure. No representation or warranty
or other statement made by the Company in this Agreement in connection with the
contemplated transactions contains any untrue statement of material fact or
omits to state a material fact necessary to make the representations and
warranties set forth herein, in light of the circumstances in which they were
made, not misleading.

                    4. Preemptive Rights. If the Company hereafter proposes to
issue or sell any of its equity securities or any securities containing options
or rights to acquire any of its equity securities or any securities convertible
into equity securities (other than as a dividend on outstanding shares of the
Common Stock) the Company shall first offer to Subscriber a portion of the
number or amount of such securities proposed to be so sold equal to the product
of (a) the number of shares of the Common Stock (on an as-converted basis) or
other securities proposed to be so issued and sold multiplied by (b) a fraction,
the numerator of which is the number of shares of the Common Stock then owned by
Subscriber prior to such issuance and the denominator of which is the total
number of shares of the Common Stock then issued and outstanding, for the same
price and upon the same terms and conditions as the securities are being offered
in such transaction (the “Preemptive Right”). The Company shall make such offer
to Subscriber by providing a notice (the “Preemptive Notice”) which shall set
forth the price, timing, and terms and conditions of the proposed issuance of
such new securities. Subscriber may exercise its right to purchase the
securities by delivering to the Company within 30 days of receipt of the
Preemptive Notice, irrevocable notice of acceptance of the proposed sale on the
terms specified in the Preemptive Notice, and payment for such securities to be
purchased. The Preemptive Right shall be deemed waived by Subscriber if it does
not deliver an irrevocable notice of acceptance of

--------------------------------------------------------------------------------



the proposed sale, and adequate payment for the securities, within 30 days of
the Preemptive Notice having been given. If Subscriber does not elect to
exercise its Preemptive Right, then, subject to compliance with this Agreement,
the Company shall be entitled to sell part or all of those securities to such
person or financial institution as it may determine. Notwithstanding any
provision in this Section to the contrary, Subscriber shall not have any
preemptive right to purchase (a) equity securities issued in connection with
employee stock option or compensation plans approved by the board of directors
of the Company pursuant to which shares are issued to officers, directors or
employees of the Company for compensatory purposes or to unaffiliated
consultants, suppliers and contractors to the Company in exchange for bona fide
services rendered or (b) equity securities issued as consideration to an
unaffiliated third party in connection with any merger, consolidation, or
acquisition to which the Company is a party.

                    5. Make-Whole Rights. If the Company shall, at any time or
from time to time after the date hereof, but on or before December 31, 2012,
issue or sell, agree to issue or sell, or be deemed to have issued or sold, any
New Securities (as defined below), where the price per share paid upon purchase
or exercise is, or resultant upon conversion into Common Stock (the “New
Securities Share Price”) would be, less than the Share Price, then as a
condition precedent to any such issuance or sale (or deemed issuance or sale),
the Company shall be required to issue to Subscriber additional shares of Common
Stock (the “Adjustment Shares”) such that Subscriber, upon receipt of the
Adjustment Shares, will have then received in aggregate the number of shares
Subscriber would have received hereunder if the Share Price been equal to the
New Securities Share Price. As used herein, “New Securities” means shares of the
Common Stock, any other securities, options, warrants or other rights where upon
exercise or conversion the purchaser or recipient receives shares of the Common
Stock, or other securities with similar rights to the Common Stock, including
without limitation pursuant to the exercise or conversion of any Company
Securities. Within thirty (30) days of the sale or issuance of any such New
Securities, the Company shall deliver to Subscriber certificates evidencing any
Adjustment Shares Subscriber is entitled to pursuant to this Section 5, which
Adjustment Shares shall be issued free and clear of any Encumbrances, and the
Company shall so represent and warrant to Subscriber that such Adjustment Shares
shall be, upon issuance thereof to Subscriber, duly authorized, validly issued,
fully paid and non-assessable. Each party to the issuance of the Adjustment
Shares shall take all such other actions as may be reasonably necessary to
consummate the transfer including, without limitation, entering into such
additional agreements as may be necessary or appropriate. Notwithstanding
anything contained herein, Subscriber shall not be entitled to Adjustment Shares
in connection with the Company’s issuance of up to an aggregate of 1,500,000
shares of Common Stock pursuant to Section 4(a) hereof.

                    6. Adjustments for Stock Splits. In the event and to the
extent that the Company consummates a reverse stock split or forward stock split
prior to the closing of this transaction, the number of issuable Shares and the
Share Price shall be proportionately and equitably adjusted. Accordingly, if for
example, the Company consummates a 1:5 reverse split of its outstanding Common
Stock, the aggregate number of Shares issuable to Subscriber hereto shall be
divided by five. and the Share Price shall be multiplied by five. Additionally,
the 1,500,000 shares of Common Stock provided in Section 5 shall be likewise
proportionately and equitably adjusted in the event of a reverse or forward
split.

                    7. Broker’s Commission/Finder’s Fee. Each party hereto
represents to the other that there are no parties entitled to receive fees,
commissions, finder’s fees, due diligence fees or similar payments in connection
with the consummation of the transactions contemplated hereby. Each party hereto
agrees to indemnify the other against and hold the other harmless from any and
all liabilities to any persons claiming brokerage commissions or

--------------------------------------------------------------------------------



similar fees on account of services purported to have been rendered on behalf of
the indemnifying party in connection with this Agreement or the transactions
contemplated hereby and arising out of the indemnifying party’s actions.

                    8. Covenants Regarding Indemnification. Each party hereto
agrees to indemnify, hold harmless, reimburse and defend the other party and the
other party’s officers, directors, agents, counsel, affiliates, members,
managers, control persons, and principal shareholders, as applicable, against
any claim, cost, expense, liability, obligation, loss or damage (including
reasonable legal fees) of any nature, incurred by or imposed upon the
indemnified party or any such person which results, arises out of or is based
upon (i) any breach of any representation or warranty by the indemnifying party
in this Agreement or (ii) any breach or default in performance by the
indemnifying party of any covenant or undertaking to be performed by the
indemnifying party.

                    9. Miscellaneous.

                              (a) Notices. All notices, demands, requests,
consents, approvals, and other communications required or permitted hereunder
shall be in writing and, unless otherwise specified herein, shall be (i)
personally served, (ii) deposited in the mail, registered or certified, return
receipt requested, postage prepaid, (iii) delivered by reputable air courier
service with charges prepaid, or (iv) transmitted by hand delivery or facsimile,
addressed as set forth on the signature pages hereto or to such other address as
such party shall have specified most recently by written notice. Any notice or
other communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated on the signature page hereto (if delivered on a business day
during normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur.

                              (b) Entire Agreement; Assignment. This Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and may be amended only by a writing executed by both
parties hereto. Neither the Company nor Subscriber has relied on any
representations not contained or referred to in this Agreement and the documents
delivered herewith.

                              (c) Counterparts/Execution. This Agreement may be
executed in any number of counterparts and by the different signatories hereto
on separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument. This Agreement may be executed by facsimile transmission, PDF,
electronic signature or other similar electronic means with the same force and
effect as if such signature page were an original thereof.

                              (d) Law Governing this Agreement. This Agreement
shall be governed by and construed in accordance with the laws of the State of
New Jersey without regard to principles of conflicts of laws. Any action brought
by either party hereto against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of New
Jersey or in the federal courts located in the state of New Jersey. The parties
to this Agreement hereby irrevocably waive any objection to jurisdiction and
venue of

--------------------------------------------------------------------------------



any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. The parties hereto
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.

                              (e) Severability. In the event that any provision
of this Agreement or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

                              (f) Captions. The captions of the various sections
and paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement.

--------------------------------------------------------------------------------



SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

          Please acknowledge your acceptance of the foregoing Subscription
Agreement by signing and returning a copy to the undersigned whereupon it shall
become a binding agreement between us.

 

 

 

 

CONOLOG CORPORATION
a Delaware corporation

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Marc Benou

 

Title: President

 

 

 

Address:

5 Columbia Road

 

 

Somerville, New Jersey

 

 

08876

 

 

 

Facsimile No.:

 

 

 

--------------------------------------------------------------------------------

 

 

 

Dated: _____________, 2011


 

 

 

 

 

 

 

 

 

SUBSCRIBER

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

Name of Subscriber:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Address:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Fax No.: 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Taxpayer ID# (if applicable):

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

(Signature)

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Dated: _____________________, 2011

 

 

 

 

 

Number of Shares: 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Aggregate Purchase Price:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

          (No. Shares x purchase price per Share)

 

[Signature Page to Conolog Corporation Subscription Agreement]

--------------------------------------------------------------------------------



Schedule 3(c)

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of
Warrants

 

Strike Price

 

Expiration
date

 

 

 

--------------------------------------------------------------------------------

 

Outstanding Warrants as of 8/23/2011:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/19/06 Warrants

 

 

417

 

$

25.00

 

1/19/11

 

 

 

 

 

 

 

 

 

 

 

 

3/12/07 Warrants

 

 

84,750

 

$

21.00

 

3/12/12

 

 

 

 

 

 

 

 

 

 

 

 

11/2/07 Warrants

 

 

33,355

 

$

33.20

 

11/2/12

 

 

 

 

 

 

 

 

 

 

 

 

Selling Agent Warrants

 

 

256,410

 

$

0.10

 

2/26/15

 

 

 

 

 

 

 

 

 

 

 

 

Class C Warrants

 

 

2,564,104

 

$

0.10

 

2/26/15

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Total Outstanding as of 7/31/2010

 

 

2,939,036

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Issued

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cancelled:

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/19/06 Warrants

 

 

(417

)

$

25.00

 

1/19/11

 

 

 

 

 

 

 

 

 

 

 

 

Exercised:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class C Warrants

 

 

(1,955,782

)

$

0.10

 

2/26/15

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Outstanding Balance as of August 23, 2011

 

 

982,837

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 


--------------------------------------------------------------------------------